Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 07/22/2022.  Presently claims 1-15 are pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jurus (US5740609A) in view of Nillies (US20120090372A1).

Regrading claim 1, Jurus discloses a flow-forming machine for producing a wheel, having a rim (col. 1, lines 20-26), from a workpiece (fig.7: (20)), comprising
a spinning mandrel (fig.7: (23)), the outside of which is configured for forming the rim (fig.7: (3)),
a counter-mandrel (fig.7: (24)), which can be displaced axially relative to the spinning mandrel, wherein the workpiece (fig.7: (20)) is clamped on the spinning mandrel and/or the counter-mandrel (col. 4, lines 61-65),
a rotary drive (fig.5: (55)) for the rotational driving of spinning mandrel (fig.7 (23)) and counter-mandrel (fig.7: (24)) with the clamped workpiece (fig.7:(20)) and
at least one compression roller (fig.8: (30)), which can be advanced against the workpiece (fig.8:(20)) axially and radially for forming the rim, wherein
the spinning mandrel has a sleeve-like perimeter element (fig.6 (26, 27)), which is configured to be displaced axially to the workpiece during forming (col. 4, lines 56-61),
the spinning mandrel (fig.7: (23)) has a main support (fig.7:(56)), on which the perimeter element (fig.7: (26) and (27)) is mounted in an axially slideable manner (col. 4, lines 56-61), 
such that a position of the parameter element is adjustable relative to the position of the main support (col.4: lines 56-61: the element (56) is reciprocated axially in order to converge and diverge the elements ((26) and (27), corresponding to a sleeve-like perimeter element), so when the element (56) is reciprocated axially to cause the elements ((26) and (27) to be adjustable relative to the element (56)),
on a free front side of the main support (fig.7: (56)) a front element is arranged (fig.7: right side of the element (56)), 
wherein a radial hub or a drop center (fig.7: (2)) can be clamped axially between the spinning mandrel (fig.7: (23)) with the front element (fig.7: right Side of the element 56) and the counter-mandrel (fig.7: (24)), and
a controller is provided, by means of which, the at least one compression roller and the perimeter element of the spinning mandrel can be displaced axially relative to the workpiece in a coordinated manner such that the position of the perimeter element is adjusted relative to the position of the main support (col.1 lines 40-47 and col.4: lines 56-61), 

Jurus does not disclose while the rim is being formed, the at least one compression roller and the perimeter element of the spinning mandrel can be displaced axially relative to the workpiece in a coordinated manner such that the position of the perimeter element is adjusted relative to the position of the main support.

Nillies teaches a flow-forming machine for producing a wheel, having a rim (figs.44-48), from a workpiece (abstract and paragraphs 0001-0002) (paragraphs 0120-0130), comprising
at least one compression roller (figs.44-48: (40)), which can be advanced against the workpiece (figs.44-48: (50)) axially and radially for forming the rim (pargraph 0125);
a spinig-mandrel (figs.44-48: (20)), which can be displaced axially relative to the spinning mandrel,
a controller is provided, while the rim is being formed, the at least one compression roller and the perimeter element of the spinning mandrel can be displaced axially relative to the workpiece in a coordinated manner such that the position of the perimeter element is adjusted relative to the position of the main support (figs.44-45; paragraphs 00127, 0125 and claims 1).

Both of the prior arts of Jurus and Nillies are related to a flow-forming machine for producing a wheel, having a rim, from a workpiece;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the method of Jurus to have while the rim is being formed, the at least one compression roller and the spinning mandrel can be displaced axially relative to the workpiece in a coordinated manner as taught by Nillies in order to provide a method and a device, with which tubular workpieces can be flow-formed efficiently and in a large variety of shapes (Nillies : paragraph 0012); thereby having  while the rim is being formed, the at least one compression roller and the perimeter element of the spinning mandrel can be displaced axially relative to the workpiece in a coordinated manner such that the position of the perimeter element is adjusted relative to the position of the main support, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding Claim 2, Jurus discloses wherein the sleeve-like perimeter element (fig.7: (26) and (27)) is configured in a conical shape at least in part, wherein the perimeter element tapers towards a free end.

Regarding claim 3, Jurus discloses wherein in a region of the perimeter element (fig.7: (26) and (27)), a forming region is arranged, which is configured for forming a rim flange on the rim (fig. 7: (3)).

Regarding Claim 4, Jurus discloses wherein for forming an axial undercut region on the rim the controller (col. 1, lines 40-47) is configured for the relative axial displacement of the at least one compression roller (fig.8: (30)) and the perimeter element (figs.7-8: (26) and (27)), so that the at least one compression roller (fig.8: (30)) initially engages on a first diameter region of the conical perimeter element (figs.7-8: (26) and (27)), next engages on a second diameter region of the perimeter element (figs.7-8: (26) and  (27)), which is smaller than the first diameter region, and then engages on a third diameter region of the perimeter element (26, 27), which is larger than the second diameter region (See fig. 14 below).

Regarding Claim 5, Jurus discloses wherein for the axial sliding of the perimeter element (fig.7: (26) and (27)) on the main support (fig.7: (56)) at least one adjusting element is provided (col. 4, lines 56-61).


    PNG
    media_image1.png
    426
    591
    media_image1.png
    Greyscale










Regarding Claim 6, Jurus discloses wherein the front element (fig.7: right side of the element (56)) is fitted on the main support (fig.6: (56)) in such a way that it can be replaced (bolt on right side of 56 can be disengaged, thereby making it possible to replace 56, including the right side of 56).

Regarding Claim 13, Jurus discloses the wheel is a vehicle wheel (abstract).  

Regarding Claim 7, Jurus discloses a forming method for producing a wheel (claim 1), having a rim (col. 1, lines 20-26), from a workpiece (fig.7: (20)), in which
the workpiece is clamped (col. 4, lines 61-65) on a spinning mandrel (fig.7: (23)), the outside of which is configured for forming the rim (fig.7: (3)), and/or a counter-mandrel (fig.7: (24)),
the clamped workpiece (fig.7: (20)) is set in rotation by a rotary drive (fig.7: (55)) and at least one compression roller (fig.8: (30)) is advanced against the rotating workpiece (fig.7: (20)) axially and radially, wherein the rim (fig.7: (3)) is formed (see Fig. 8-18, movement of roller 30),
wherein the spinning mandrel (fig.7: (23)) has a sleeve-like perimeter element (fig.7: (26) and (27)), which is displaced axially while the rim is being formed (col. 4, lines 56-61),
the spinning mandrel has a main support (fig.7: (56)), on which the perimeter element (fig.7: (26) and (27)) is slid axially, a position of the parameter element is adjustable relative to the position of the main support (col.4: lines 56-61: the element (56) is reciprocated axially in order to converge and diverge the elements ((26) and (27), corresponding to a sleeve-like perimeter element), so when the element (56) is reciprocated axially to cause the elements ((26) and (27) to be adjustable relative to the element (56)), 
on a free front side of the main support (fig.7: (56)) a front element is arranged (fig.7: the right side of the element (56)), wherein a radial hub or a drop center (fig.7: (2)) of the workpiece (fig.7: (20)) is axially clamped between the spinning mandrel (fig.7: (23)) with the front element (fig.7: the right side of the element (56)) and the counter-mandrel (fig.7: (24)), and
the at least one compression roller (fig.8: (30)) and the perimeter element (fig.7: (26) and (27)) of the spinning mandrel (fig.7: (23)) are displaced axially relative to the workpiece in a coordinated manner (col. 4, lines 53-65) (figs.8-18: (30)) such that the position of the perimeter element is adjusted relative to the position of the main support (col.1 lines 40-47 and col.4: lines 56-61).

Jurus does not disclose while the rim is being formed, the at least one compression roller and the perimeter element of the spinning mandrel are displaced axially relative to the workpiece in a coordinated manner such that the position of the perimeter element is adjusted relative to the position of the main support.

Nillies teaches a flow-forming machine for producing a wheel, having a rim (figs.44-48), from a workpiece (abstract and paragraphs 0001-0002) (paragraphs 0120-0130), comprising
at least one compression roller (figs.44-48: (40)), which can be advanced against the workpiece (figs.44-48: (50)) axially and radially for forming the rim (pargraph 0125);
a spinig-mandrel (figs.44-48: (20)), which can be displaced axially relative to the spinning mandrel,
a controller is provided, while the rim is being formed, the at least one compression roller and the perimeter element of the spinning mandrel can be displaced axially relative to the workpiece in a coordinated manner such that the position of the perimeter element is adjusted relative to the position of the main support (figs.44-45; paragraphs 00127, 0125 and claims 1).

Both of the prior arts of Jurus and Nillies are related to a flow-forming machine for producing a wheel, having a rim, from a workpiece;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the method of Jurus to have while the rim is being formed, the at least one compression roller and the the spinning mandrel are displaced axially relative to the workpiece in a coordinated manner as taught by Nillies in order to provide a method and a device, with which tubular workpieces can be flow-formed efficiently and in a large variety of shapes (Nillies : paragraph 0012); thereby having while the rim is being formed, the at least one compression roller and the perimeter element of the spinning mandrel are displaced axially relative to the workpiece in a coordinated manner such that the position of the perimeter element is adjusted relative to the position of the main support, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding Claim 8, Jurus discloses wherein multiple compression rollers are advanced against the workpiece (fig.7: (20)) in an even distribution around the perimeter of the workpiece and with an axial offset relative to each other (col. 4, lines 53-55).

Regarding Claim 9, Jurus discloses wherein while the rim (fig.8: (3)) is being formed, the at least one compression roller (fig.8: (30)) and the perimeter element (figs.7-8: (26) and (27)) are axially displaced differently (the elements (30) and (26-27) are displaced along different axes).

Regarding Claim 10, Jurus discloses wherein for forming an axial undercut region on the rim (fig.8: 3) the at least one compression roller (fig.8: (30)) initially engages on a first diameter region of the conical perimeter element (fig.8: (26) and (27)), next the at least one compression roller (fig.8: (30)) engages on a second diameter region of the perimeter element (fig.8: (26) and (27)), which is smaller than the first diameter region, and then the at least one compression roller (fig.8: (30)) engages on a third diameter region of the perimeter element (fig.8: (26) and (27)), which is larger than the second diameter region (see fig.14 above).

Regarding Claim 11, Jurus discloses wherein the perimeter element is used (figs.7 and 18: (26) and (27)), the axial length of which is smaller than the rim (fig.7 and 18: (3)) that is to be formed, and 
with the perimeter element, wheels with different axial lengths of the rim are formed (Because 23 and 24 can be converged and diverged, rims of differing axial lengths can be formed).

Regarding Claim 15, Jurus discloses the wheel is a vehicle wheel (abstract).  
Claims 12 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jurus (US5740609A) in view of Nillies (US20120090372A1) as applied to claim 5 above with respect to claim 12; and as applied to claim 7 above with respect to claim 12, and further in view of Pakker (US20020125722A1).

Regarding Claim 12, Jurus discloses wherein during forming the workpiece is set in rotation about a vertical axis of rotation.
Pakker teaches an analogous invention wherein during forming the workpiece (fig.3: (20)) is set in rotation about a vertical axis of rotation (abstract), for spin forming a rim on a tubular workpiece (title and Paragraph 0040), thereby meeting the limitation of the claimed vertical axis of rotation configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the method of Jurus to have wherein during forming the workpiece is set in rotation about a vertical axis of rotation as taught by Pakker in order to have provided improved spin forming of a rim on a tubular workpiece, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding Claim 14, Jurus does not disclose wherein the at least one adjusting element is at least one of an adjusting cylinder and a spindle drive, is provided.

Pakker teaches an adjusting cylinder (fig.8: (106) for adjusting a position of a forming roller (40)) (paragraph 0051)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jurus to have  wherein the at least one adjusting element is at least one of an adjusting cylinder as taught by Pakker, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725